Sherwood, J. —
Two years in the penitentiary, was the term allotted to William Chain for an assault with intent to ravish made on one Amelia A. Crawford in Lawrence county, from which county, by change of venue, the cause went to the county of Greene.
The sixty days granted by the order of the court on August 1, 1894, in which defendant could file his bill of exceptions, expired September 30, 1894, consequently, an order made October 5, of that year, by the judge in vacation, extending the time to November 1, next thereafter, was null. For this reason, no other error appearing, judgment is affirmed.
All concur.